Opinion issued July 20, 2009


     












In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00635-CV




IN RE HARRIET STEPHENS AND OSCAR STEPHENS, Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION

          Relators, Harriet Stephens and Oscar Stephens, seek mandamus relief
compelling the trial court to vacate the withdrawal of deemed admissions and to
declare that the requests for admissions are properly drafted.
  
          We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Hanks, Higley, and Bland.